              Case 2:20-cv-00929-CRE Document 1 Filed 06/22/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    BRENDA BLYSTONE,

                            Plaintiff,                                         2:20-cv-929
                                                                    Case No. ________________

          v.                                                        REMOVED FROM THE COURT OF
                                                                    COMMON PLEAS, ALLEGHENY
    ALDI, INC.,                                                     COUNTY, Docket No. GD-20-6211

                            Defendant.


                              DEFENDANT’S NOTICE OF REMOVAL

         Defendant ALDI Inc.1 (“ALDI”), by its attorneys and pursuant to 28 U.S.C. §§ 1331,

1332, 1367, 1441, and 1446, removes the above-titled action, which is pending as Case No. GD-

20-6211 in the Court of Common Pleas of Allegheny County, Pennsylvania, to the United States

District Court for the Western District of Pennsylvania. In support of its Notice of Removal,

ALDI states as follows:

                                             Nature of the Action

         1.       On May 29, 2020, Plaintiff Brenda Blystone (“Plaintiff”) filed a Complaint in the

Court of Common Pleas of Allegheny County, Pennsylvania, titled Brenda Blystone v. Aldi, Inc.,

Case No. GD-20-6211 (the “State Court Action”). Plaintiff’s Complaint in the State Court

Action asserts the following claims: (1) disability discrimination and retaliation under the

Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq. (“ADA”); (2)

interference with her rights under the Family and Medical Leave Act, 29 U.S.C. 2601, et seq.

(“FMLA”); (3) disability discrimination and retaliation under the Pennsylvania Human Relations




1
 ALDI Inc., identified incorrectly in the Complaint as “ALDI, Inc.,” did not employ Plaintiff. A distinct corporate
entity, ALDI Inc. (Pennsylvania), employed Plaintiff.
            Case 2:20-cv-00929-CRE Document 1 Filed 06/22/20 Page 2 of 5




Act, 43 P.S. § 954 (“PHRA”); and (4) intentional infliction of emotional distress under

Pennsylvania state law.

       2.      ALDI was served with the Complaint in the State Court Action on June 2, 2020.

Pursuant to 28 U.S.C. § 1446, true and correct copies of the summons and all other pleadings,

orders, and other papers or exhibits of every kind in the State Court Action are attached hereto as

Exhibit A.

       3.      Venue is proper in this Court because this Court embraces Allegheny County,

Pennsylvania, the place where the State Court Action has been pending. 28 U.S.C. § 1441(a).

                                 Federal Question Jurisdiction

       4.      This action is removable under 28 U.S.C. § 1441 because it is a civil action over

which this Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331. Specifically, in

the Complaint in the State Court Action, Plaintiff alleges violations of the FMLA and ADA, both

of which are federal laws.

       5.      Accordingly, this case is a civil action arising under the laws of the United States

over which this Court has original jurisdiction and, therefore, may be removed to this Court

pursuant to 28 U.S.C. § 1441.

                                     Diversity Jurisdiction

       6.      This action is also removable under 28 U.S.C. § 1441 because it is a civil action

over which this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332. The requirements

of 28 U.S.C. § 1332 have been met because, as set forth below, there is complete diversity of

citizenship among the parties and the amount in controversy exceeds $75,000.

       7.      Plaintiff is a citizen of the Commonwealth of Pennsylvania. (Compl. ¶ 1.)




                                                 -2-
             Case 2:20-cv-00929-CRE Document 1 Filed 06/22/20 Page 3 of 5




        8.      ALDI is incorporated under the laws of the State of Illinois. At the time the State

Court Action was filed and at the time of the instant removal, ALDI’s corporate headquarters

was and is located in Batavia, Illinois. Therefore, ALDI is a citizen of the State of Illinois.

        9.      ALDI believes in good faith that the amount in controversy in this matter exceeds

$75,000.00, exclusive of interest and costs, as required by 28 U.S.C. § 1332. Specifically, in her

relief requested, Plaintiff seeks, among others: (1) compensatory damages, (2) punitive damages,

(3) back pay, (4) reinstatement enhancements, and (5) attorneys’ fees. (See Compl. Counts One

through Five, Wherefore Clauses). These items collectively would exceed $75,000 if Plaintiff

were to prevail at trial.

        10.     Because this action is between citizens of different states and the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, this Court has

original jurisdiction over this action pursuant to 28 U.S.C. § 1332. Accordingly, this action is

removable to this Court pursuant to 28 U.S.C. § 1441.

                        Supplemental Jurisdiction Over State Law Claims

        11.     Pursuant to 28 U.S.C. § 1367(a), this Court may exercise supplemental

jurisdiction over Plaintiff’s state law claims because the same factual allegations supporting

Plaintiff’s ADA and FMLA claims also support her claims under Pennsylvania state law.

                                      Timeliness of Removal

        12.     Because ALDI has filed this Notice of Removal within 30 days of service in the

State Court Action, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446.

                            Notice of Removal Provided To State Court

        13.     Prompt written notice of this Notice of Removal is being served upon Plaintiff

and the original is being filed in the State Court Action with the Clerk of the Court of Common




                                                  -3-
          Case 2:20-cv-00929-CRE Document 1 Filed 06/22/20 Page 4 of 5




Pleas of Allegheny County, Pennsylvania, as required by 28 U.S.C. § 1446. A copy of the

Notice of Filing of Notice of Removal is attached as Exhibit B.

       WHEREFORE, Defendant ALDI Inc. hereby removes this matter to the U.S. District

Court for the Western District of Pennsylvania for all further proceedings.

Date: June 22, 2020                              Respectfully submitted,



                                                 s/ Erica L. Yohe____________
                                                 Erica L. Yohe (PA No. 89934)
                                                 SEYFARTH SHAW LLP
                                                 233 S. Wacker Drive, Suite 8000
                                                 Chicago, IL 60606-6448
                                                 Telephone: (312) 460-5148
                                                 Facsimile: (312) 460-7536
                                                 E-mail: eyohe@seyfarth.com
                                                 Attorney for Defendant ALDI Inc.

                                                 Anthony Califano (MA No. 661136)
                                                 SEYFARTH SHAW LLP
                                                 Seaport East, Ste. 300
                                                 Two Seaport Lane
                                                 Boston, MA 02210-2028
                                                 Telephone: (617) 946-4925
                                                 Facsimile: (617) 790-5372
                                                 E-mail: acalifano@seyfarth.com
                                                 Pro Hac Vice Forthcoming
                                                 Attorney for Defendant ALDI Inc.

                                                 Stephen Beiting (OH No. 0088343)
                                                 SEYFARTH SHAW LLP
                                                 233 S. Wacker Drive, Suite 8000
                                                 Chicago, IL 60606-6448
                                                 Telephone: (312) 460-5145
                                                 Facsimile: (312) 460-7593
                                                 E-mail: sbeiting@seyfarth.com
                                                 Pro Hac Vice Forthcoming
                                                 Attorney for Defendant ALDI Inc.




                                                 -4-
          Case 2:20-cv-00929-CRE Document 1 Filed 06/22/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 22, 2020, a copy of the foregoing document

was electronically filed via the Court’s CM/ECF system and served upon counsel for Plaintiff at

the following address of record via FedEx overnight mail:

       David M. Kobylinski, Esquire
       Peter T. Kobylinski, Esquire
       Kobylinski & Kobylinski LLC
       515 Court Place, Ste. 4
       Pittsburgh, PA 15219


                                                   s/ Erica L. Yohe________
                                                   Erica L. Yohe
                                                   Attorney for Defendant
